Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                               Jul 30 2014, 10:05 am
 collateral estoppel, or the law of the case.




APPELLANT PRO SE:                                    ATTORNEYS FOR APPELLEE:
WARREN PARKS                                         GREGORY F. ZOELLER
Pendleton, Indiana                                   Attorney General of Indiana

                                                     JODI KATHRYN STEIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

WARREN PARKS,                                        )
                                                     )
       Appellant-Petitioner,                         )
                                                     )
           vs.                                       )      No. 89A01-1308-PC-351
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Respondent.                          )

                     APPEAL FROM THE WAYNE SUPERIOR COURT
                           The Honorable Gregory Horn, Judge
                              Cause No. 89D02-1207-PC-6


                                           July 30, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Warren Parks (“Parks”) appeals pro se the denial of his petition for post-

conviction relief and argues that the Wayne Superior Court lacked subject matter

jurisdiction to address his petition.

       We affirm.

                               Facts and Procedural History

       In 2011, Parks was convicted in Wayne Superior Court of Class B felony unlawful

possession of a firearm by a serious violent felon. Parks also admitted that he was a

habitual offender. The trial court ordered Parks to serve fifteen years for his Class B

felony conviction and enhanced that sentence by an additional fifteen years for the

habitual offender adjudication. Parks appealed his conviction, and our court affirmed his

conviction on May 18, 2012 in a memorandum decision. See Parks v. State, No. 89A01-

1111-CR-515 (Ind. Ct. App. May 18, 2012).

       On July 16, 2012, Parks filed a pro se petition for post-conviction relief. In

addition to alleging ineffective assistance of appellate counsel, Parks challenged the trial

court’s subject matter jurisdiction over the proceedings. The trial court denied Parks’s

“Motion to Challenge Sub-ject [sic] Matter Jurisdiction.”

       On May 23, 2013, the trial court held a hearing on Parks’s petition at which

appellate counsel testified. In an order dated July 29, 2013, the trial court denied Parks’s

petition for post-conviction relief after concluding that appellate counsel’s performance

was not deficient and Parks was unable to prove that counsel’s performance prejudiced

him. Parks now appeals.

                                  Discussion and Decision

                                             2
        After reviewing Parks’s rambling appellant and reply briefs, we conclude that his

sole challenge on appeal is whether the trial court had subject matter jurisdiction over his

underlying criminal proceedings and subsequent post-conviction proceedings.                           To

support this challenge, Parks discusses a litany of irrelevant historical events, including

the Civil War, the Emergency Banking Relief Act of 1933, and the creation of the

Federal Reserve. His argument also includes his incoherent thoughts concerning the

French Parliament. As if to emphasize the incredible nature of his claims, Parks appears

to argue that because the State failed to produce a copy of the Indiana Constitution signed

by Parks himself, the trial court lacked subject matter jurisdiction over him.

        “[S]ubject matter jurisdiction is the power to hear and determine cases of the

general class to which any particular proceeding belongs.” K.S. v. State, 849 N.E.2d 538,

540 (Ind. 2006); see also Troxel v. Troxel, 737 N.E.2d 745, 749 (Ind. 2000) (stating that

subject matter jurisdiction exists where “a court has jurisdiction over the general class of

actions to which a particular case belongs”). Parks committed his offense in Wayne

County, Indiana and was charged with Class B felony unlawful possession of a firearm

by a serious violent felon in Wayne Superior Court. The Wayne Superior Court had

subject matter jurisdiction over the criminal charges and subsequent post-conviction

proceedings. See Ind. Code § 33-29-1-1.5 (“All standard superior courts have . . .

original and concurrent jurisdiction in all civil cases and in all criminal cases[.]”).1


1
 “An Indiana Court obtains subject matter jurisdiction only through the Constitution or a statute.” In re
Adoption of L.T., 9 N.E.3d 172, 175 (citing State v. Sproles, 672 N.E.2d 1353, 1356 (Ind. 1996)). And
“[s]ubject matter jurisdiction cannot be waived or conferred by agreement and can be raised at any time.”
Id. (citing Santiago v. Kilmer, 605 N.E.2d 237, 240 (Ind. Ct. App. 1992), trans. denied). Parks challenged

                                                    3
       We therefore reject Parks’s challenge to the trial court’s subject matter jurisdiction

and affirm the denial of his petition for post-conviction relief.

       Affirmed.

RILEY, J., and CRONE, J., concur.




the Wayne Superior Court’s subject matter jurisdiction in a pleading filed during the post-conviction
proceedings.


                                                 4